NewsRelease TransCanada to Issue 2010 Second Quarter Financial Results and Hold Teleconference and Webcast July 29 CALGARY, Alberta – July 21, 2010 – TransCanada Corporation (TSX, NYSE: TRP) (TransCanada) will hold a teleconference and webcast on Thursday, July 29, 2010 to discuss its 2010 second quarter financial results. Russ Girling, TransCanada president and chief executive officer, Don Marchand, TransCanada executive vice-president and chief financial officer and members of the executive leadership team will discuss second quarter financial results and company developments in a teleconference and webcast at 2:30 p.m. (MDT) / 4:30 p.m. (EDT). Analysts, members of the media and other interested parties are invited to participate by calling 866.223.7781 or 416.340.8018(Toronto area). Please dial in 10 minutes prior to the start of the call. No pass code is required. A live webcast of the teleconference will be available at www.transcanada.com. A replay of the teleconference will be available two hours after the conclusion of the call until midnight (EDT) August 5, 2010. Please call 800.408.3053 or 416.695.5800 (Toronto area) and enter pass code 3666830#. With more than 50 years’ experience, TransCanada is a leader in the responsible development and reliable operation of North American energy infrastructure including natural gas pipelines, power generation, gas storage facilities, and projects related tooil pipelinesand LNG facilities. TransCanada’s network of wholly owned pipelines extends more than 60,000 kilometres (37,000 miles), tapping into virtually all major gas supply basins in North America. TransCanada is one of the continent’s largest providers of gas storage and related services with approximately 380 billion cubic feet of storage capacity. A growing independent power producer, TransCanada owns, or has interests in, over 11,700 megawatts of power generation in Canada and the United States. TransCanada’s common shares trade on the Toronto and New York stock exchanges under the symbol TRP. -30- Media Enquiries: Cecily Dobson/Terry Cunha Investor & Analyst Enquiries: David Moneta/Terry Hook
